United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604


                                     November 16, 2001

                                            Before

                            Hon. JOEL M. FLAUM, Chief Judge

                            Hon. RICHARD A. POSNER, Circuit Judge

                            Hon. ANN CLAIRE WILLIAMS, Circuit Judge


UNITED STATES OF AMERICA,                                      ] Appeal from the United States
                Plaintiff-Appellee,                            ] District Court for the Southern
                                                               ] District of Indiana, Evansville
No. 00-3977          v.                                        ] Division.
                                                               ]
DUANE A. DUVALL,                                               ] No. 99 CR 35
               Defendant-Appellant.                            ]
                                                               ] Richard L. Young,
                                                               ]       Judge.


                                           ORDER

      The opinion issued on November 14, 2001, in the above case is amended to read as follows:

              On page 8, line 3, the reference to “§ 851(b)(1)(C)” should now
              read “§ 841(b)(1)(C)”.